DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement filed 4/16/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  The applicant did not provide an English-language copy of the cited Written Opinion portion of the International Search Report.
Claim Rejections - 35 USC § 102/103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Ehrlich et al (US 2007/0209901) or, in the alternative, under 35 U.S.C. 103 as obvious over Ehrlich et al (US 2007/0209901) in view of Park et al (US 2015/0027820).
As per claim 1, Ehrlich et al discloses an electric controlling device (Abstract) for a vehicle, configured to generate a braking force at a wheel of the vehicle by making a friction member pressed against a rotation member that rotates integrally with the wheel, via a piston (16) driven by an electric motor (14), the electric controlling device comprising: 
a controller (32) that controls the electric motor;
a rotation angle sensor (30; [0030]) that measures a rotation of the electric motor; and 
a returning mechanism ([0034]) that applies a returning force to the piston in a direction away from the rotation member, wherein the controller is configured to execute determination whether the returning mechanism operates properly, on a basis of change in the rotation angle after supply of electricity to the electric motor is stopped (Fig. 2; [0006], [0034]).  Ehrlich et al discloses an increment counter that determines the rotary position and speed of the electric motor ([0030]), but does not mention the rotation angle as claimed.

7.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawahara et al (US 2007/0114843) in view of Ehrlich et al (US 2007/0209901).
As per claim 2, Kawahara et al discloses an electric controlling device (Title) for a vehicle, configured to generate a braking force at a wheel of the vehicle by making a friction member pressed against a rotation member that rotates integrally with the wheel, via a piston (21a) driven by an electric motor (20), the electric braking device comprising: 
a controller (3) that controls the electric motor;
	a pressing force sensor (19; [0095]) that measures a pressing force of the piston against the friction member; and 
a returning mechanism (27) that applies a returning force to the piston in a direction away from the rotation member, wherein the controller is configured to execute determination whether the brake mechanism operates properly, on a basis of change in the pressing force after supply of electricity to the electric motor is stopped (S35, S40, S45, Fig. 4).  Although Kawahara et al checks for abnormalities, they do not specifically address spring abnormalities.
.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Electric brakes
Lee et al (US 2017/0321773).
Selles et al (US 2015/0136543).
Severinsson (US 4,953,668).
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/STEPHEN M BOWES/Examiner, Art Unit 3657